Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Charles Bieneman on 1/21/2022.

The application has been amended as follows: 

(Currently Amended) A system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to: predict a user arrival time based on data of a user and a user origin location, the user arrival time being a predicted time at which the user will arrive at the user origin location after requesting a vehicle; deactivate a propulsion of the vehicle upon arriving at the user origin location; ; and deactivate one or more sensors having a data collection range exceeding a distance threshold from the vehicle when the user arrival time exceeds a time threshold.  

(Canceled)  


(Previously Presented) The system of claim 1, wherein the instructions further include instructions to reduce a data collection rate of one or more sensors from a default collection rate to a reduced collection rate based on the user arrival time and to collect data with the one or more sensors at the reduced collection rate.  

(Original) The system of claim 1, wherein the instructions further include instructions to predict a state of charge of a battery of the vehicle at the user arrival time and to deactivate one or more components based on the predicted state of charge.  


(Original) The system of claim 1, wherein the instructions further include instructions to identify a user destination location and to assign one of a plurality of vehicles to transport the user from the user origin location to the user destination location based on the user arrival time.  

(Original) The system of claim 1, wherein the instructions further include instructions to identify a remote sensor and a type of data collected by the remote sensor and to deactivate one or more sensors that collect the same type of data.  


(Original) The system of claim 1, wherein the instructions further include instructions to identify a number of objects within a distance threshold of the vehicle and to deactivate the one or more components when the number of objects is below a threshold.  

(Original) The system of claim 1, wherein the instructions further incltude instructions to identify a route for the vehicle to the user origin location that actuates a combtustion engine to increase a state of charge of a battery above a charge threshold upon arriving at the user origin location.  


(Original) The system of claim 1, wherein the instructions further include instructions to predict the user arrival time based on previous user arrival times for the user.  

(Original) The system of claim 1, wherein the instructions further include instructions to determine the user arrival time based on weather data at the user origin location.  


(Original) The system of claim 1, wherein the instructions further include instructions to determine the user arrival time based on a type of facility located at the user origin location.  

(Original) The system of claim 1, wherein the instructions further include instructions to identify a user cargo load and to predict the user arrival time based on the user cargo load.  


(Original) The system of claim 1, wherein the instructions further include instructions to suppress deactivation of the propulsion when the vehicle is stopped en route to the user origin location.  

(Original) The system of claim 1, wherein the instructions further include instructions to determine the user arrival time based on a number of users requested to be transported.  


(Original) The system of claim 1, wherein the instructions further include instructions to provide power to one or more vehicle components on a vehicle power network having a wire with a lower resistance than a second wire in a second vehicle power network.  

(Original) The system of claim 1, wherein the instructions further include instructions to predict the user arrival time based on a predicted user entry time.  


(Currently Amended) A method, comprising: predicting a user arrival time based on data of a user and a user origin location, the user arrival time being a predicted time at which the user will arrive at the user origin location after requesting a vehicle; deactivating a propulsion of the vehicle upon arriving at the user origin location; ; and deactivating one or more sensors having a data collection range exceeding a distance threshold from the vehicle.  

(Canceled)  


(Currently Amended) A system, comprising: a vehicle component powered by a vehicle battery; means for predicting a user arrival time based on data of a user and a user origin location, the user arrival time being a predicted time at which the user will arrive at the user origin location after requesting a vehicle; means for deactivating a ; and means for deactivating one or more sensors having a data collection range exceeding a distance threshold from the vehicle.  

20. (Canceled)


Claims 1, 3-17, and 19 are allowed. Claims 2, 18, and 20 are canceled. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734. The examiner can normally be reached Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665